a
%

** Cage. 1:18:cv-24100-MGC potument 94-1 Entered on FLSD Docket 08/04/2020 Page 1 of 36

&,

insured.
Owner
Issue Date: January 6: Ors.
Staté Governing Fle :

  

&

 

“Be ch: Number

 
  

_ Hlorida Deparment of insutarice telephone umber (877) 693-5036

Foresters SMART Universal Life

 

This certificate is: exselited at our head officeron'the iséue data,

"PLEASE READ THIS: CERTIFICATE CAREFULLY,

 
 
 
 
 
 
   

Hitte us within days oF
, shown aboves ‘or by

  
 
 
  

  

 

Uriig this'time period, t

ieétied t6-be void from.
. Within: TO, days after we receive lt, we wil

fo Us for this

 

   

EXECUTIVE SECRETARY | INTERNATIONAL FRATERNAL PRESIDENT

ULSMARTFLOT.2006 | EXH IBIT t is
f

“Case 1:18-cv-24100-MGC Podument 94-1 Entered on FLSD pcre 08/04/2020 Page 2 of.36 |

Foresters SMART Universal Life.

 

 

94 eae

 

SRELE EERE G Ease Sie Ce ER be dW a St ele tele

UL-SMART-FL01:2009
SEED

 

  

 

 

 

 

 

 

UL-SMART-FLO12008. os, Page 3 of 26
* Case 1:18-cv-24100-MGC Pstument 94-1 Entered on FLSD ov 08/04/2020 Page 4 of 36 :
Ot Sertifi cate Data a Pages ,

 

 

 

First 10 cettificate years |

00% of each pr erie received prior tothe. 20th Ceitificate anniversary

 

Face: Atnottt Factor: 0.4200,
Monthly Adimifistiation Deduction:. $42: 00

UL-SMART-FLO1-2065 ; . | Page 4 of 26
 
     

* - Cage 1:18-cv-24100-MGC. -B®8ument 94-1 Entered on FLSD Docket 08/04/2020 Page 5 of 36

 

 

 

 

 

 

 

 

 

 

 

 

 

“UL-SMARTFLO1-2009

‘Page '5 ‘of 26
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 

SOLON OVO NW Ho)] HOE 1

 

‘UL*SMART-FLOT-2009, : : Page 6. of 26

 

 
*. *CaSe 1:18-cv-24100-MGC pogument 94-1 Entered on FLSD Deefter 08/04/2020 Page 7 of 36

 

UL-SMART-FLOV2009 Rage 7 of 26
*

‘Ateehed F ers} Each fides, if any.

 

‘CaSe 1:18-cv-24100-MGC Poeument 94-1 Entered on FLSD DecKet 08/04/2020 Page 8 of 36

": Definitions

     
   
 

, Wherectie same: tec ppears -
| for’ ‘thats same term in thateider: --

 

fort iis eertific cate ahd ‘each attached riders The:
delivered ‘to: you,

   

shown in ‘the Gentfic cate. Data Pages sind attached tO this: cert date Whén:
s.délivére .

 

 

aidate of delivery patti ther the day.
eosstily henge

  

p at " beet option — ~The: ‘6ption Shown in the Certific cate Data Pages: unless charged as: shown it OUF

 

 

Debt Theamount owed! te us under the mamntenance of Reserves, Gr: ce Period and Loan provisions.

Deduction Date ~The issuedate and each monthly anniversary,

UL-SMART-FLO1-2009 | oe Page 8 of 26
‘Case 1: 18- -CV-24100-MGC eument 94-1. Entered on FLSD Doéket 08/04/2020 Page 9 of 36
. Eviderice of insurability friformation we. obtain te: decide insurabil liye ana, if $6, of + What terms.

 

 
  

teed minimum interest raté = THe tate Shown as’ ‘the minimum interest rate in the. Certiti caté
ges.

 
  
 
  
 

 

] ree contract - This eet ahd aath rider i:

 

: State ShOWH 48. the state: governing vm Cece page. whieh wil be thestata—
fF Sapp ication ivds Signed by the-owner; -

 

 

ahd €ach: rider added as an attachment, if any. is. this’ Conti eaté after |
cords.

_ We,-our, us'and Fotesters|~ "thes mdepetidant Orde “of Forester:

  

eA prOvisio‘t I ih a-ride

fer in a ‘fidee toa

z

UL:SMART-FLO1-2008 | ne Padé: 9 Of 26
'« ‘Case 1:18-cv-24100- MGC aiane 94-1 Entered on FLSD ont 08/04/2020 Page: 10 of 36.

Consideration

 

pplication signed By the:owner’and

 

UL-SMART-FLO1-2009 SO Oo | Page dd'of 26
_ ‘Case 1:18-cv-24100-MGC osument 94-1 Entered on FLSD Dogket 08/04/2020 Page 11of36 .
' Control of Certificate : es .

 

UL-SMART-FL01-2009 ; Page: 11 of 26
* ‘Case 1: 18- -Cv-24100- MGC Pooument 9 94- 1. Entered on 1 FLSD Doge 08/04/2020 Page 12 of 36
‘ Payment to Beneficiary |

 

Death Benefit

Payment of Death Benefit

 

‘Ovi sion, ~

UL-SMART-FLO1-2009 DS | Padé 12 of 26
“Case 1:18-cv-24100-MGC otument 94-1 Entered on FLSD Dogket 08/04/2020 Page 13 0f 36 « —
‘’ Déath Behefit, Options : : - oo

 

UL-SMART:FLO1-2009 7 | Pade 13 of 26
. Cas 1:18-cv-24100-MGC . gecument 94- 1 Entered on FLSD papa 08/04/2020 - _ Page 14 of 36 ©
“ “Qualification as: Life: insurance

ured ): If We Féeeive apr
all or pari of it. You may contact

     

im allowa ble premium, -

 

UL-SMART-FLO1-2009 ‘Page 140f 26
Case 1:18-cv-24100-MGC Roeyment 94-1. Entered on FLSD Dogker 08/04/2020 Page 15 of 36 c+
“* Premiums

 

 
 
   

ié 100; except premium necessary to "
the rapse Pr a :

 

     
 

 

 

 

 

 

 

 

 

 

 

 

  

dn = A sh deduction will be waived’ of aaich onthbyanni ry on and after thesinsured’s |

Cosi of IneuremesPestiuctian |

 

 

 

 

 

 

 

 

UL-SMART-FL01-2009 7 oO : / Paae 15 oF 26
* ‘Cas® 1:18-cv-24100-MGC_ Posument 94-1 Entered on FLSD Dofkat 08/04/2020 Page 16 of 36
The amount at risk on a deducuon-date-willequal:

bs

  
  
 

 

 

 

 

 

 

ions for alltiders in-effect Gh that

  

 

eduction fora waiver fidér, ia

 

 

 

 

 

   
 
  
 

    

     

tiform dows tie

   

Face. Amouiit Dediiction

The face-amount deduction ona ‘deduietion date is equal to: .

 

 

 
 

 

 

 

 

 

 

able face aitiount facté

 

UL-SMART-FLO1-2009 . Oo Page 16 of 26
Case 1: 18- -cv-24100- MGC shelete the 94- ‘1 Entered c on | FLSD Dog cet 08/04/2020 _ ‘Page 17 of 36 ‘
ice AMOUnt factor ar to i fy

     
 
   

: Thesmionthly administration deduction | is shawn in the Cértifi cate Data Pages, a

Account Value |

 
   
 
 

  

accrued ——

   
 

forthe |

 

 

 

 

 

 

 

 
* Casé 1:18-cv-24100-MGC ocument 94-1 Entered on.FLSD Dot ket 08/04/2020 Page 18 of 36
| Lapse oo Oo — So ee | |

 

 

 

 

 

 

 

 
  
  

    

A the end of the minimuni premium payment péried, payment ofe ount more than ‘the:
minimum premium may be required: to keep’ this: certificate from lapsing. |
Case 1:18-cv-24100-MGC Qocliment 94-1 Entered on FLSD Do¢két 08/04/2020 Page 19 of 36
" Reinstatement | ok ay

te of a: ‘telhstatenien is thé aay i
ent, as she wn in our records. a me

 

 

 

 

 

 

 

 

 

 

 

| Nonforfeiture Provisions

Gash Value

 

 

Patie 19 of 26

UL-SMARF-FLO1-2009 -
# ‘Cas 1:18-cv-24100-MGC. Blocument 94-1 Entered on FLSD Dd Ket 08/04/2020 Page 20 of 36
“ Surrender” . oo, .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-UL-SMART-FLO4:2008 . - Page! 30 of 36 |
‘Case 1:18-cv-24100-MGC. Wocument 94-1 Entered on FLSD Dofte
Loans 7 |

  

t 08/04/2020 Page 21 of 36

 

 

 

 

 

 

reduce the loari

 

UL-SMART-FLO12009 : Pate 21 6f 26

%
« ‘Casé 1:18-cv-24100-MGC ‘Bocument 94-1 ‘Entered on FLSD Deft et 08/04/2020 Page 2 22 of 36
Changes to the Certificate or Riders.

     
   
    
   

nd after the first certificate anniversary,

fora rider benefit: aniourt hes been increased: mee th issue dates then
‘o the face amount orrider benefit ariount, as app! icable

    

34 se( : se Ys
_ Finally; against tt é face amount if effect on thé issue-date, “

Change Fée

t of law unless: ihe adtion is filed:

witha court within five years from the date th: sflon arose,

UL-SMART-FL0 12009 Page. 22 of 26
Ekét 08/04/2020 Page 23 0f 36 «

  

‘Case 1:18-cv-24100-MGC. Kocument 94-1 Entered on FLSD D
Law Applicable

Your rights or ‘obligations and that of anyone neluding the insured or anyone rightfully claiming
under this. certificate or a rider, will be d&terminge bythe Jaws of ine: state governing.

   

Linitting Effect of otir Constitution |

cateand each rider, subject to its terns nm pe
e required premiums.

 

 

UL-SMART-FLO12009 | | | Padé 23.6f 26:
Case 1:18-cv-24100-MGC _ Mpcument 94 94-1 Entered on FLSD D Geet 08/04/2020 Page 24 of 36
~ illustrations | | . ,

After the first cettificate year, ye

 

UL-SMART-FLO1-2009 | seaoe ad sh 38
    

A 8 aterent ocument 94-1. Entered on FLSD Dd a“ St 08/04/2020 ‘Page 28 Of36

 

 

UL-SMART-FLO12009 7 So page 25.08 26
" ‘C&se 1:18-cv-24100-MGC -f ocument 94-1. Entered on FLSD Dogket 08/04/2020 Page 26 of 36 .

a The Independent Order Of Foresters (‘Foresters’)

 

  
   

RT Universal Life ©

> Death be nefit payable if the instired's death occurs while
the Bitificate is ini effect.
Pretniums shown in Certificate Data Pages:

Participating. -

This is the last page of this certificate,

UL-SMART-FI01-2009 . : a Page 26 of 28
Case 1:18-cv-24100-MGC Document 94-1 Entered on FLSD Docket 08/04/2020 Page 27 of 36
\

&

The Independent Order Of Foresters (‘Foresters’)

aucaleriied L Death 1 Benefit Rider

 
 
 
 
 
 
 
 
  
 
  
  
  
   

ntract, the opportunity for the owner to
ymeni(s) if the insured is diagnosed with a
il illness: or terminal illness:

-é ‘the face amount and the ainounit, if any, of
um premium and monthly deductions due, after.
payment, will ba a adjisted based upon the reduced fate amount,

 

th benefit payment under this rider is intended to quality for

e Internal Revénue Code. However; dépending on individual
sodé, rec pt of an accelerated death benefit may bea
jualified tax advisor in order to asséss the tax inipact of

 

5 shou 1 cc nsult each spnlice ole

D i léath benefit t payment so that: you cai
asséss the i ir pact. on eligibility for. such assistanite,

lf this ridér Was an attachfient to a, certificate on the certificate issue date, -cértificate means that

Lamount, minimum acceleration améu it; residual face

amount and maximum administrative fae for this tider are shown in the Cariifi cate Data Pages.

     

 

If this ridér Weis not an attachment to. a. certificate on thé ¢értificate | issue date, certificate meats the
certificate with thé cértificate umber referred to in the notification that we sent you. with this rider.

The maximum lifetine acceler unt. minimum acceleration amount, residual face amount and
maximum. administrative. fee for ; aré shown in that notification.

  
   
 

This rider €onsists, of this page and each following page attached up to the page which States “This is _
the last page of this Accelerated Death Beriefit Rider (for Chronic, Critical and Terminal Illness)”.

This rider, whilé.in effect, forms part of the i insurance contract. Unless amended by this. rider,

certificate provisions and definitions apply to this rider. This rider does not have éash value or loan
valué..

UL-ABRCHCRTI-FL01-2014 Page 1 of 10
‘Case 1:18-cv-24100-MGC Gocument 94-1 Entered on FLSD Dogket 08/04/2020 Page 28 of 36
Definitions
For purposes of this rider:

‘Acceleration amount means, for a payment, the portion of the eligible death benefit accelerated
under this rider for that payment.

Accelerated death benefit payment and Pa ment mean the payment résulting from accelerating,
under this rider, 4 portion of thé éligible déath benefit

 

for means, for a payment, thé acceleration amount: applicable to that payment
death benefit on that _paymeént’s éfféctive date,

  
 
 
 
  
 
  
 
   
  

bath, or in. either-a tub or. shower, including
or shower,
O in control of bowel arid bladder function, or, when unable to
‘bowel. or bladder function, the ability to perform associated personal

ig for a catheter or colostomy bag).
16 put on and take off all items of clothing and any nécessary braces,
fasteners or artificial limbs:

to feed oneself by getting food into the body from a receptacle (such as a
‘or by a, feeding tube or intravenously.
= The ability to get to and from the toilet, gét on and off the toilet, and perform.
associated personal hygiene.
e Transferring — The ability to move into or out of a bed, chair or wheelchair.

 

  
 

, 1, W without substantial assistancé from andther person, at least two. of the
hg for a period of at least 90 days, dueéto a loss of functiona 5
b) Requites substantial supervision by another persori to protect the insured from threats to
heath and y salety due to the insured’: s se egnitive impairment.

cian as permanent

    

  
  

Critical iéss méans the insured has one or more of the following:
® Advariced Alzhei isease (before. the insured’s 75th birthday) - A progressive
age 3 ¢ iin Supported by medical. evidence that the insured éxhibits loss
ctual capaci ip 6nt in Judgment and memory. This | impairment must
ely 3 and c objectively determined to have ulted in a significant reduction in mental
uirés permaneht and continuous daily
° independently perform three or nore of th activities of daily
¢ ig the diagnosis of advanced Alzheimer’s Diseas |
physician making the objec ive. det ation must be board certified in the United States as a
neurologist. This diagnosis must bé triade béfore the insured’s 75th birthday. Advanced
Alzheimer’s Disease does not include any of the following:
© Other dementing organic brain disorders.
© Psychiatric illnesses.

  
 
 
   

   

 

   

 
 
  
 

 

 

UL-ABRCHCRTI-FL01-2014 Page 2 of 10

plese
Case 1:18-cv-24100-MGC Hocument 94-1 Entered on FLSD Dogket 08/04/2020 Page 29 of 36
\

e Amyotrophic Lateral Sclerosis (ALS) - Thé diagnosis of ALS must be made by a physician who

States aS a néurologist.

    
 
 
  

d ih the United : ar oO - |
& Renal Failure (Kidney Failure) - The chronic irreversible failure of both kidneys’

_whier d for regular hemodialysis, peritoneal dialysis oF

 

   
  
  
 
  

y failure must be. made by a physician who is

        

| type of cancer clinically confirmed by a malignant
trolled growth with the spread of malignant sells. z
lymphoma are life threatening cancers. Life threatenin
the following, regardless of the location in or oii the body:
ein the tumor cells have not invaded neighboring tissue.

     

  
 

    

    

  

      
  
  
   
  

uch as but not limited to intraepithelial neoplasia).
lumors,

rostate cancer diagnosed as TINOMO or equivalent staging.
ser in situ;
cer other than invasive malignant melanoma into the dermis or deeper.

o Att ant tumor in the presence of the Human Imimunodeficiericy Virus (HIV),.

e Majof Organ Failure - The diagriosis, by a physician, of irreversible failure of the heart, both
lungs; liver, both kidneys, patieréas or bone marrow, with transplantation deemed médically
necessary, followed by enrollment, ih 4 récognized organ or bone marrow transplant program
in the United States, to be the recipient of a heart, lung, liver, kidney, pancreas or bone
marrow transplant. oo

e Myocardial Infarction (Heart Attack) - An acute myocardial infarction resulting in the death ofa
portion of the heart due to. inadequate blood supply to the relevant area resulting from a
blockage of one or more coronaty arteries requiring an inpatient hospital stay and resulting in
4 loss of the normal function of the heart lasting at least 60 days after hospital discharge. The
diagnosis of an acute myocardial infarction must bé made by a p Sici o is board
certified in the United States in cardiology or internal medicine and based on both of the
followirig: . / .

9 New eléctrocardiographie (EKG) changes, which confirms the diagnosis of an acute
myocardial infarction. | |
9 Elevation of cardiac (heart) enzymes to a level that confirms a diagnosis of an acute
myocardial infarction. . ——
Myocardial infar loes hot include any previously established myocardial infarction.

e Stroke - An acute cerebrovascular accident (death of brain tissue), due to hemorrhage, —
thrombosis: or embolus producing héurological impairment and resulting in paralysis or other
medically measurable objective néurological deficits persisting for at least 30 days and the
prognosis by a physician; who is board certified in the United States as a neurologist, is that
this paralysis or deficit is permanent. A stroké doés not include any of the féllowihg:

o TIA's (transient ischemic attacks),

0 Head injuries. |

a Chronic cerebrovascular insufficiency (restricted blood flow to the cerebrum).
9 Reversible ischemic neurological deficits.

Oo oO O00 OOO 0 i

     

 

 

    

   

    

 

 

   

 

UL-ABRCHCRTI-FLO1-2014 Page 3 of 10
‘Case 1:18-cv-24100-MGC ocument 94-1 Entered on FLSD Dogket 08/04/2020 Page 30 of 36

Eligible death benefit means the facé amount it effect.

  
  
 

-OF istahce means the physical assistance of ariother person without which the insured
would be unable t6 bérform the ADL.

 

, sister, parent, spotise Se child of either you or the
insured or the spouse of Such person; The physician cannot be a business associate of you or the
insured.

 

  
 
  

E intellectual capacity that is:
e to, ‘and includes, ‘Alzheimer's 'S Disease and Similar forms of irreversible dementia:

  
  
  

rdized tests that réliably measure impairment in:

on as'to people, places, or time; deductive or
ates to safety awareness.

Standby assistance means the presence of another person withiA arm's reach of the insured that is
necessary to prévent, by physical intervention; injury to the insured while the insuréd is performing
the ADL (such as being ready to catch the insured if the insured falls while getting into or out of the

bathtub or shower as part of bathing, or being ready to remove food from the insured's throat if the
insured chokes while eating).

  

Substantial assistance means hands-on assistance or standby assistance.

Substahtial supervision means continual supervision (which may include cuing by verbal prompting,
gestures, or other demonstrations) by another person thats necessary to protect the insured from
threats to his or her health or safety (such as may résult from wandering).

 

Terminal illness means the insured has a non-correctable illness or physical condition which is
reasonably expected te resiilt in death within 12 months of diagnosis.

When This Rider Comes Into Effect

If this rider was an attachment to the certificate On the cértificate issué daté, this rider comes. into

effect on the same day as thé ce é insurability of the irisured, for purposes of this rider,
has not changed betwéen the date of the application. and that day.

  

If this rider was: not an attachment to the certificate on the Certificate issue date, this rider comes into
effect ofi the date that we approve, as shown in our récords, the ‘addition of this rider te the
cértificate, if the insurability of the insured, for purposés of this rider, has not changed between the
date of the application for this rider and the date of that approval.

UL-ABRCHCRTI-FLO1-2014 Page 4 of 10

v
‘Case 1:18-cv-24100-MGC focument 94-1 Entered on FLSD Dogket 08/04/2020 Page 31 of 36

End of Rider

 
     

This. tidér ends on the earliest of the following dates: a
e The day we receive, as shown in our records, your signed request to end this rider.
e Theday the certificate is. Ao long described in the certificate.
5 equals the maximum lifetime acceleration

 

 

@ The day that the total of the accele

e The effective date of a payment due to the insured being diaghdsed with a terminal illness.

When this rider ends, it is no longer in effect,
The ending of this rider will not prejudice a payrrient payable for a chronic ’iliness, critical illness or

terminal illness that occurs while this rider is in effect. That payment will not put the certificate or this
rider baék into effect, .

  

Monthly Rider Deductions
Theré aré nd monthly rider deductions for this rider.
Benefit

Subject to the provisions of the entire contract, you may elect to receive an accelerated death benefit

payment dué to the Insured's chronic illness, critical illness or term inal illness that occurs while this

ridér is in effect.

Amount of the Benefit
The amount of each payment will be determined by us, as described below.

The payment will be equal to, on that paymént's effective date:
» The applicable acceleration amount, minus:
The applicable. actuarial discount amount, minus:
pplicable administrative fee, minus:
The sum of the unpaid monthly deductions on that date, minus:
The loan repayment amount on that date.

  
   

 

 

Each payment will be at least equal to the certificate's cash value, if any, on the payment's effective
date multiplied by the acceleration factor.

For chronic illness and critical illhess, the payment will be less, and for terminal illness ray be less,
than the acceleration amount applicablé té that payment.

UL-ABRCHCRTI-FL01-2014 ; Page 5 of 10
Case 1:18-cv-24100-MGC ocument 94-1 Entered on FLSD Dogket 08/04/2020 Page 32 of 36

Actuarial Discount Amount

Fer chronic illnéss afd critical illness the actuarial dis
1. Will be based upon a rumber of faetérs
the. bas ate was: issued on a Sex’ disti
: l using a mortali
sr of:
a. The cuitrent yield of 90-day

¢ount amount will be determined by us and: _
the insured's age, premium class and sex (if
Sex distinct basis). |

lity‘table, determined by us, aiid an interest rate that will not

  
  

    
   
  

    
   
 

 

 
 

S. Treasury Bills; and |
‘rate allowed under the NAIC Model Policy Loan
ite Bill, as are superseded,
ecount: the account value on the éffective date of the payment; anticipated
: and the present value. of thé het amount at risk and monthly deductions
with the applicable acceleration amount,

 
    
   

 
   
   

 

For terminal illness the actuarial discount amount will be $0.00.
Administrative Fee.

For chronic illness and critical illness the administrative fee will be determined by us but will not be

more than the maximum administrative féé shown on the Certificate Data Pages.
For terminal illness the administrative fee will be $0.00. .
. Accéleration Amount Limits '
The acéeleration amount forapayment 0
e Must be an amount at least equal to the minimum acceleration amount.

e Must bé an aniount such that the total of the acceleration arnounts doés not exceed the lesser
of 95% of thé eligible death behefit on the effective date of the first payment and the maximum

    

lifetime acceleration amount. | -
e Must be an amount such that the face aniount after the effective date of that payment will be
at least equal to the residual face amount. 7 |
e 1s subject to the following: : -
o Fer Chronic Illness - The maximum acceleration amount that can be accelerated in
any 12 month period, as-a result of the insured being diagnosed with a chronic illness,
is 24% of thé eligible death benefit on the effective date of the first payméit dué to a»
chronie illness,
or Critical Illness ~ Thé tmaximum acceleration amount, that can be accelérated as a
result of the insured being diagnosed with a critical illness, is 95% of the eligible death

   

 

 

 
  

benefit on the effective date of the payment duie to that critical illness,

9 For Terminal IlIness - The maximum accéléFation amount, that can be accelerated as
a result of the insured being diagnosed with a terminal illness, ig 95% of the eligible
death beréfit on thé effective date of the payment due to thé terminal illness.

 

UL-ABRCHCRTI-FL01-2014 / Page 6 of 10
‘Case 1:18-cv-24100-MGC Hocument 94-1 Entered on FLSD DogKet 08/04/2020 Page 33 of 36

Claim Provisions
Notice of Glaim

Written notice of claim, for an accelerated death benefit

Ue OF Ck payment, must be received by us, at our
desighated office, foF us to act, Upon it, The notice shoul

d contain enough information to identify the

  
  

Claim Forms.

 

 

After we receive notice of claim, we will send you the forms that are to be used to file a claim under
this rider. If you have not received, these forms within 15 days after sending us notice of claim, you
shall be deemed to have complied with the requirements as to submission of a claim upon subritting
each of the following:

_

 

    

e The type, chronic, critical or terminal, of illnéss for which a claim is being submitted and the
nature of that illness:
mo of

     
 
  

AE th benefit that you are requesting be accelerated.

e Written proof, a8 described in the Proof of Loss provision, that the insured has been
diagnosed with a chr ic illness, critical illness or terminal illness, as applicable.

e The name, address and phoné number of the physician who made the diagnosis and the date

of that diagnosis.

   

  

Proof of Loss

We thust receive, at our designated office, written due proof, of the insured’s chronic illness, critical
illness of terminal illhess, as applicable, before we will pay an accelerated death benefit payment.
That proof must include a certification by the applicable physician of his/her diagnosis of the.
insuréd’s chronic illness, criti¢al illness or terminal illness.

 

    
 

  
 
  

We may require additional proof including, but not limited to, complete reports, notes and récords of
the insured’s medical history, test résults, diadrioses: and treatments.

Physical Examination

We have the right to have the insured medically examined, at our experise, by a physician we
appoint, inorder to obtain'a second medical opinion to-confirm the diagnosis and eligibility for the
payriient. OS

lf that second medical opinion does not ¢onfirm the diagnosis and eligibility for the payment, then a
third medical opinion, provided by a physician that ié mutually acceptable to you and us; will

determine eligibility for the payment.

UL-ABRCHCRTI-FLO1-2014 Page 7 of 10
Case 1:18-cv-24100-MGC Document 94-1 Entered on FLSD Dogket 08/04/2020 Page 34 of 36

Claim Approval

im, for a payment, we willsend you an offer sheet demonstrating the effect of
amount and, as applicable, the minimunt premium, account value and loan
heet will also. be Sefit to: signee and irrevocable beneficiary, if any. The
effective date of the payment and will be valid for a period of 60 days from
>, as shown in our records, wé sérid the. 1éét to you,

   
   

  
   
  

 

payment, as offered, and return it to us, the 60 day period, in order for us to process the claim
based upon that offe éét. After thé 60 day period a new offer sheet, with updated information aid
a new. effective date; must be requested. .

You must sign the offer sheet, indicating y ur election ta receive the accelérated death benefit

    

We. must also fecéive the signature(s), on'a form weraccept, of each assignee and each irrevocable
beneficiary, if any, coi g to the payment. We reserve the right to requiré proof, acceptable to
us; of your mental competence of the you. signed the offer sheet.

  

Payment

Payment will be due immediately upon our receipt of-due written proof of payment eligibility such as

receipt of the proof of loss, signed offer sheet, required consents, if any, and proof of mental.
competenice, if required by us. The payment will be made ina single lump sum.

Payment will be made, while the insured is living, to you or to your estate, unless the payment is
otherwise assigned or you designate another recipient. If thé insured dies and we receive notification
of that death before a payment has been made, the claim for that payment will be cancelled and the

3 described in the Death Benefit provision of the
eive notification of the death of the insured will reduce

death benefit payable, if any, will be paid as
certificate. Payment(s) made before we rec
the death beriefit payable, if any.

 

Effect of an Accelerated Death Benefit Payment

An accelerated death benefit payment will not end the certificate, however it will. reduce the face
amount; and the amount, if any, of the aé¢oint value and loan amount, on a pro rata basis, based
up applicable acceleration factor. The féduction to the face amount for chronic i IIness and
stitial illnéss will be more; and for terminal illness may be moré, than the payment: The reduction to
the loan aifiount will be considered a loan repayment amount anid will be included in the calculation
_of the payment. |

  
 

The minimum premium and monthly deductions due, after the effective date of a payrent, will be
adjlsted based upon the reduced face. amount. Thé adjusted minimum premium and monthly
deductions, if any, will be as if the certificate had been issued at the reduced face amount. Subject to
the provisions of the entire contract, additional premium may be required, in order to keep the
insurance contract in éffect after that effective date.

 

UL-ABRCHCRTI-FL01-2014 Page 8 of 10
“Case 1:18-cv-24100-MGC Hfocument 94-1 Entered on FLSD Dogket 08/04/2020 Page 35 of 36

a

If,:on the effective date of the first payment, the-certificate’s death benefit option is increasing, then it
will be: changed to level, as of that effective date.

A rider, if ary, that oly provides coverage for the accidental death of the insured, will not be affected
by a payment: .

Reinstatement

This. rider may be reinstated if the certificate is reinstated, subject to the sarie conditions as
reinstatement of the certificate, as described in the Reinstatement provision of the certificate.

Incontestability

We will not contest the Validity of this rider after it has been in effect, during the lifetime of the
insured, for two years, based upon statements made in the application, if this rider is an attached
rider, or in the application for this rider, if it was added to the certificate as an attachment after the
issue date, | | |

 

Statements made, after the issue date, in an application for reinstatement will be incontestable two
years after the effective date, as shoWh in our records, of such reinstatement, except as described
above in this provision,

Excluded Risks and Limitations

We will not make a payment for a chronic illness, critical illness or terminal illness that results directly
or indirectly from attemptéd suicide or intentionally self-inflicted injury, while sane or insane.

An accelérated death benefit payment is not meant to allow third parties to cause you to involuntarily
reduce the déath benefit ultim ately payable, under the certificate, to a beneficiary. Thérefore, we will
not make a payment ifwe iVé notification before payment, as shown in our récords, stating that:
@ You are required by law to usé a payment to meet the claims of creditors, whether if
bankruptcy or otherwise; or |
e You are requited by a government agency to usé a payment in order to apply for, obtain, or
keep ago ent benefit or entitlement. 7
We are not responsible for thé effect or validity of such notification.

  

UL-ABRCHCRTI-FL01-2014 Page 9 of 10
| ‘Case 1:18-cv-24100-MGC ocuument 94-1 Entered on FLSD Dogket 08/04/2020 Page 36 of 36

The Independent Orde

has issued this ride

 
  

i Of Foresters (‘Foresiers’)
n attachment to the cértificate.

Head Office: 789 Doi Mills Road, ‘Toronto, Ontario
U.S. Mai hg Addréss: P.O. Bs

    
 

j Mae 179

 

Executive Secretary International Fraternal President

This is the last pagé of this Accelerated Death Benefit Rider (ior Chronié, Critical aid Terminal Illness).

UL-ABRCHCRTI-FL01-2014 Page 100f 10
